SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 Commission file number:000-30495 FIRST OTTAWA BANCSHARES, INC. (Exact name of Registrant as specified in its charter) Delaware 36-4331185 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 701-705 LaSalle Street Ottawa, Illinois (Address of Principal Executive Offices) (ZIP Code) (815) 434-0044 (Registrant Telephone Number, including Area Code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, par value $1.00 per share (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act. Yes oNo x Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark if disclosure of delinquent filers in response to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Table of Contents Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule12b-2). Yes oNo x The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant, based on the last known sales price on or prior to June 30, 2010, the last business day of the Company’s most recently completed second fiscal quarter, was $35,444,520. 645,988 shares of common stock were outstanding as of March 23, 2011. DOCUMENTS INCORPORATED BY REFERENCE The Company’s 2010 Annual Report to Shareholders is incorporated by reference in Parts II and IV, and the Company’s Proxy Statement for the Annual Meeting of Shareholders to be held May 18, 2011 is incorporated by reference in Part III. Except for those portions of the 2010 Annual Report incorporated by reference, the Annual Report is not deemed filed as part of this Report. INDEX Page No. PART I Item 1 Business 1 Item 1A Risk Factors 25 Item 1B Unresolved Staff Comments 25 Item 2 Properties 25 Item 3 Legal Proceedings 26 Item 4 [Reserved] 26 PART II Item 5 Market for the Company’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 27 Item 6 Selected Financial Data 27 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 7A Quantitative and Qualitative Disclosures about Market Risk 28 Item 8 Financial Statements and Supplementary Data 28 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item 9A Controls and Procedures 29 Item 9B Other Information 29 PART III Item 10 Directors, Executive Officers and Corporate Governance 30 Item 11 Executive Compensation 30 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 30 Item 13 Certain Relationships and Related Transactions and Director Independence 31 Item 14 Principal Accountant Fees and Services 31 PART IV Item 15 Exhibits and Financial Statement Schedules 32 Table of Contents PART I Item 1. Business. General First Ottawa Bancshares, Inc. (the “Company”) is a bank holding company for its wholly-owned subsidiary, The First National Bank of Ottawa (the “Bank”), and the Bank’s wholly owned subsidiary, First Ottawa Financial Corporation.The Company was organized as a Delaware corporation in 1999.As of December 31, 2010, the Company had total assets of $285.8 million, total deposits of $258.6 million, net loans, including loans held for sale, of $138.3 million and total Shareholders’ equity of $23.0 million.For the year ended December 31, 2010, the Company had interest income of $11.2 million and a net loss of $2.1 million, which amounted to a basic and diluted net loss per share of $3.25. The Company conducts a general banking business embracing most of the services, both commercial and consumer, which banks may lawfully provide, including the following principal services:the acceptance of deposits for demand, savings, and time accounts and the servicing of such accounts; commercial, agricultural, consumer, and real estate lending, including installment loans, personal lines of credit, and overdraft protection; trust operations; farm management; safe deposit operations; and an extensive variety of additional services tailored to the needs of individual customers, including the sale of gift cards, cashier’s checks, and foreign currency and other special services.Loans, both commercial and consumer, are provided on either a secured or unsecured basis to corporations, partnerships, and individuals.Commercial lending covers such areas as business, industry, capital, agriculture, inventory, and real estate, with the latter including residential properties.Consumer loans, including installment and other types of loans, are made for a variety of purposes, including automobile purchases, recreational vehicle purchases, and consumer goods. Market Area The Company is located in north-central Illinois, with corporate offices in Ottawa, Illinois in LaSalle County, approximately 80 miles southwest of Chicago.All branches, including Streator, LaSalle County; Morris and Minooka, Grundy County; and Yorkville, Kendall County, are located in Illinois within 45 miles of the corporate offices.Ottawa, Morris, and Yorkville are the county seats of their respective counties, all with associated governmental offices and workforce.Ottawa and Streator are the principal cities of the 5th largest Micropolitan Statistical Area in the United States, by population, as determined by the 2000 U.S. census. The population concentration in the Company’s market areas, which is larger than many metropolitan areas, has added to interest in the region for developers and those exploring relocation or expansion. The market areas are served by major transportation routes, Interstates 80, 88, 39, and 55, as well as rail, and the Illinois River waterway system. The Company continues to explore expansion opportunities within its existing market area and in surrounding areas. The Company’s market area incorporates diverse economic sectors, including agriculture, 1 Table of Contents transportation, industry, and mining, primarily mining of high quality silica sand. The sand deposits have encouraged extensive glass manufacturing activity in the area.The various economies in these market areas are generally expanding with development, both commercial and residential, due in part to relatively inexpensive real estate costs and the proximity to the metropolitan urban and suburban concentrations in the Chicago, Naperville, and Joliet corridor.The central location, transportation routes, and lack of congestion also make the area desirable for distribution and warehousing operations.The Illinois River waterway provides preferable market opportunities and pricing for the agricultural sector.The unusual geographic terrain and parklands have spurred tourism in the area, which attracts in excess of one million visitors per year. Lending Activities General. The Company relies on interest income from lending activities as a major source of revenue.The Company has a community bank focus serving the credit needs of the local community.Because of this local focus, the Company has a flexible process for handling loan requests rather than being tied to rigid standards.The discussions below regarding lending policies reflect general guidelines and may vary on a case-by-case basis depending on the borrower’s credit history and the type and size of loan.During the approval process for loans it originates, the Company assesses both the applicant’s ability to repay the loan and the value of any collateral securing the loan.The Company verifies the applicant’s ability to repay the loan by using credit reports, financial statements, confirmations, and other items, including appraisals. Sixteen loan officers have the authority to handle all lending activities of the Company. Each lending officer has authority to approve extensions of credit up to their individual lending limit.The Company has an Officers Loan Committee (consisting of Loan Officers, the Chief Lending Officer, and the President of the Bank) which approves loans of up to $1,000,000.All loans between $1,000,000 and $2,000,000 are sent to the Director’s Loan Committee for approval.The Director’s Loan Committee is also responsible for monitoring concentration of credits, problem and past due loans, and charge-offs of uncollectible loans, as well asformulating recommendations for the Board of Directors regarding loan policy modifications, loan classifications, and charge-offs. All loans in excess of $2,000,000 are reviewed and approved by the entire Board of Directors.The Board of Directors also is responsible for directing and supervising the Director’s Loan Committee, policy review, and oversight of the loan and investment functions of the Company.The Board of Directors also monitors the adequacy of the Company’s loan loss reserves. Loan Portfolio Composition.The Company’s gross loan portfolio, including loans held for sale, totaled $141.7 million at December31, 2010, representing 54.8% of the Company’s total deposits at that date.The Company’s loan portfolio at December 31, 2010 included $95.3 million for real estate purposes, $9.5 million for consumer purposes, and $36.9 million for commercial and agricultural purposes. Certain risks, including the risk of non-payment, are associated with each type of loan.The primary risks associated with consumer loans relate to the borrower, such as the risk of a borrower’s unemployment as a result of deteriorating economic conditions or the amount and nature of a borrower’s other existing indebtedness, and the value of the collateral securing the loan 2 Table of Contents if the Company must take possession of the collateral.Consumer loans also have risks associated with concentrations of loans in a single type of loan.The primary risks associated with commercial loans are the experience and quality of the borrower’s management, the business climate, and the impact of economic factors.With respect to agricultural loans, the primary risks are weather, market conditions, and, like commercial loans, the quality of the borrower’s management. Risks associated with real estate loans include concentrations of loans in a single type of loan such as commercial or agricultural and fluctuating land values. The Company’s strategy in addressing and managing these types of risks is to follow its loan policies and underwriting practices, which include: (i)granting loans on a sound and collectible basis; (ii)investing funds profitably for the benefit of the Company’s Shareholders and the protection of its depositors; (iii)serving the legitimate needs of the community and the Company’s general market area while maintaining a balance between maximum yield and minimum risk; (iv)ensuring that primary and secondary sources of repayment are adequate in relation to amount of the loan; (v)developing and maintaining adequate diversification of the loan portfolio as a whole and of the loans within each loan category; (vi)ensuring that each loan is properly documented and, if appropriate, secured or guaranteed by government agencies; and (vii)developing and applying adequate collections procedures. All table amounts throughout the Form 10-K are in thousands except share and per share data. In addition, it should be noted that in such tables, the dollar amounts and loan categories do not conform with the dollar amounts and loan categories (other than in total dollars) in note 4 to the consolidated financial statements due to classification changes in current years for which prior year comparable data is not available. The following table presents the components of the Company’s loan portfolio as of December31 for each year shown. Real estate loans $ Commercial loans Installment loans, net of unearned income Home equity lines of credit Total loans Allowance for loan losses ) Loans, net $ Loans held for sale $ $
